Case 1:20-cr-00073-TFM-B Document 122 Filed 06/23/21 Page 1 of 2                     PageID #: 960




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION



    UNITED STATES OF AMERICA,                    *
                                                 *
                   VS.                           *     CRIMINAL NO. CR-20-00073-TFM
                                                 *
    TIA DEYON PUGH,                              *
                                                 *
                  Defendant.                     *

                     UNOPPOSED MOTION FOR LEAVE OF COURT
                          TO FILE MOTION UNDER SEAL


            COMES NOW the Defendant, Tia Deyon Pugh, by and through undersigned

    counsel, and moves the Court for leave to file a motion under seal, and in support, shows

    as follows:

            1. Defendant is scheduled to be sentenced on August 19, 2021 at 1:30pm.

            2. That in preparation for sentencing, Defendant has disclosed factual

    information that requires counsel to retain an expert to evaluate. Said information is

    confidential in nature and will be explained in more detail in the motion to be filed under

    seal.

            3. Undersigned has discussed same with counsel for the United States to provide

    notice of said disclosure of information, and the United States does not oppose same.

            For the foregoing reasons, Defendant respectfully moves for leave of court to file

    said motion under seal.

                                                  Respectfully submitted,

                                                  s/GORDON ARMSTRONG
                                                  Gordon G. Armstrong, III
Case 1:20-cr-00073-TFM-B Document 122 Filed 06/23/21 Page 2 of 2                  PageID #: 961




                                                Attorney at Law
                                                P.O. Box 1464
                                                Mobile, Alabama 36633
                                                Telephone: 251-434-6428


                                    CERTIFICATE OF SERVICE

                    I certify that on this 23th day of June, 2021, I electronically filed the
    foregoing with the Clerk of the Court using CM/ECF system which will send notification
    of such filing to:

    Christopher Bodnar, Esq.
    Justin Kopf, Esq.
    United States Attorney’s Office,
    63 N. Royal Street, Suite 600
    Mobile, AL. 36601

                                                s/GORDON ARMSTRONG
                                                Gordon G. Armstrong, III
